DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A, Claims 1-9 and new claims 17-22 in the reply filed on December 1, 2021 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  The examiner believes that the beginning of claim 5 was meant to read: “The optical panel of claim 1 in which a front edge of each of the reflective elements …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 3-4, 5, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanada (U.S. Patent No. 5461496).  Kanada teaches an optical panel 1 that comprises a plurality spaced apart reflective elements 2 arranged in a stack that spans a height of the optical panel and each reflective element in said plurality has a reflective first surface (7a-see fig. 22, or top of 7b-see fig. 25) and an opposing second surface 7b, in which the second surface absorbs incident light (col. 11, lines 46-49).  Regarding claim 2, col. 11, lines 37-39 teach that the reflective layer may be “a metal such as aluminum.”  Regarding claim s3-4, col. 12, lines 40-55 teach using special materials including dielectric films in order to tailor the optical properties including wavelength selection for color and/or IR.  Regarding claim 5, col. 12, lines 15-35 teach that the layer 1a or the layer 1b may comprise a heat .
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (U.S. Publication No. 2016/0178164).  Nishida teaches an optical panel 55 that comprises a plurality spaced apart reflective elements 60 arranged in a stack that spans a height of the optical panel and each reflective element in said plurality has a reflective first surface (surface which reflects L21, fig. 2) and an opposing second surface (back side of 20/25 interface), in which the second surface absorbs incident light (paragraph 44).  Regarding claims 8-9 the applicant is directed to review figures 1, 5 and 7-9.
Claim(s) 1-3, 8-9, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (U.S. Publication No. 2011/0199685).  Ito teaches an optical panel 201/202 that comprises a plurality spaced apart reflective elements (202a) arranged in a stack that spans a height of the optical panel (fig. 23) and each reflective element in said plurality has a reflective first surface (13, fig. 6) and an opposing second surface (12), in which the second surface absorbs incident light (paragraph 99 teaches 12 may absorb light in specific wavelengths).  Regarding claims 2 and 17, paragraph 75 and 91 teaches use of a metal or dielectric layer.  Regarding claims 8-9 the applicant is directed to review figures 1, 5 and 7-9.  Alternatively, Kanno teaches that protective plate (123, fig. 28C) may be colored.  Thus it would absorb some incident light and pass light of a particular color.

Allowable Subject Matter
Claims 6-7 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aizenberg (U.S. Publication No. 2015/0285454) teaches a plurality of reflective surfaces with opposing light absorbing portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852